Mr. Justice Mitchell,
dissenting:
The act of May 8, 1854, sec. 8, provides that if any person elected a school director shall refuse to attend, etc., his seat in the board may be declared vacant, and another person appointed in his stead, by the directors present. Section 9 then enacts that “ If all the members of any board of directors shall refuse or neglect ” to perform any of their duties etc. the court of quarter sessions may declare their seats vacant. This is a highly penal statute by which officers duly elected by the people are summarily displaced, and others put in their stead. All such authority must be strictly pursued. The meaning of the act is plain. Section 8 provides for individual eases, section 9 for the dereliction of the whole board. It operates only when all the members refuse or neglect to perform their duties, a case which would not be remediable under the previous section.
In the present case there was no neglect or refusal of all the members. On the contrary three of the persons named in the petition on which these proceedings are founded as duly constituted members of the board, met within the time appointed by law and effected an organization. Two other persons, whose title to office was disputed, met with them. On the other hand two of the duly elected members, with one other whose seat was in litigation, also met, separately, within the time fixed by law, and effected a different organization.
*166Which of these organizations, if either, was the legal and valid one, was a serious question, but it manifestly was not the case provided for by section 9 of the act of 1354. It was the ordinary case of two parties claiming the same office, each under color of title, and the remedy was by the ordinary and regular process of quo warranto. No doubt the situation was highly inconvenient and injurious to the interests of the school district, but that affords no justification for the perversion of a summary remedy to a case to which it does not legally apply. Hard cases are said to make bad law, and this appears to be one of them. The result reached is no doubt convenient, and it may perchance produce justice, but it is certainly not justice judicially administered. I am of opinion that upon the admitted facts there was no case within the statute, and that the whole proceeding is void for want of jurisdiction.